Title: To Benjamin Franklin from Amelia Barry, 20 September 1782
From: Barry, Amelia
To: Franklin, Benjamin


My Dear Sir,
Pisa 20th 7bre 1782
Docr. Burrows, the Gentleman who will have the honor to present you this letter, is one of the few friends to whom I am under infinite obligations. During his residence in Tuscany, I have found united in his Person, the character of a skilful Phisician, and a most sincere Friend: To my lasting regret, he is going with his family, to England; should he meet with any obstacle at Paris, in the prosecution of his journey, I earnestly entreat your powerful exertions in his favor; and every attention you may shew Docr. Burrows I shall consider as most immediately extended to me. He will give you my revered paternal Friend, my news & I am sure your benevolent heart will sympathize in the misfortunes of Most Dear Sir, Your grateful, affecate. & devoted
A. Barry
His Excellency B. Franklin Esqr.
 
Endorsed: 20 Sept. 82
Notation: A Barry 20 Sepr. 82
